Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 03/10/2021.
             Claims 1-21 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 05/18/2021 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 03/10/2021 are accepted.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 8-14 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claim(s) lack(s) the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a database server in the preamble to these claims without reciting any hardware element in the bodies of these claims; this implies that Applicant is claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 8-14 are directed to non-statutory subject matter as computer programs, per se.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert et al. (US Patent 95,09701, hereinafter Wohlert), in view of Achyuth et al. (US PGPUB 2020/0314104, hereinafter Achyuth).
As per as claim 1, Wohlert discloses:
A database consistency method implemented by a database server communicatively coupled to a database storing multiple data records, wherein each of the multiple data records is accessible by a number of data access systems communicatively coupled to the database server in order to claim exclusive access to a data record for a specifiable time period by one of the data access systems ((Wohlert, e.g., [col. 11, lines 12-33], “access control list…alternative, manager …add, remove, modify, service attributes associated with ALC…”) and [col. 11, lines 34-67], “… data storage…include database management…. billing records, (e.g., credit card information), accommodation arrangements (e.g., room type) or preferences (breakfast time and content, preferred newspaper, parking arrangements, etc.); or the like…”), the method comprising: 
 	storing (i) associations of the data records with the data access systems defining which data access system is generally allowed to access to which data record ((Wohlert, e.g., [col. 11, lines 12-33], “access control list…alternative, manager …add, remove, modify, service attributes associated with ALC…”) and [col. 11, lines 34-67], “… data storage…include database management…. billing records, (e.g., credit card information), accommodation arrangements (e.g., room type) or preferences (breakfast time and content, preferred newspaper, parking arrangements, etc.); or the like…”), and (ii) an exclusive access times inventory defining which of the data access systems with allowed access has already been granted exclusive access to which data record for which time periods (Wohlert, e.g., fig. 3, associating with texts description, [col. 14, lines 31-59], “…access control femtocell AP…Manager component provides different access and service attributes to different femtocell APs at different times to selectively enable or disable different services for different devices at different coverage areas at different times and with different priority…”); 
 	in response to receiving a first request from a first data access system of the data access systems requesting exclusive access to a particular data record for a first time period (Wohlert, e.g., [col. 7, lines 22-67], “…the access control list, e.g., ACL(s) 116, associated with the femtocell AP. If the identity of the device matches a device identifier in the ACL, the attachment procedure associated with received attachment signaling is completed and the femtocell AP allows the device to camp therein and establish call sessions normally. In the alternative, if validation against the ACL results in no match amongst the identity of the device and a device identity retained in the ACL…An owner or lessee of a femtocell AP, e.g., femto AP 110, can determine access attributes to be recorded in or removed from an access control list…” (request to data records (event  (convention organizers, wedding, etc.) with the hotel), and further see [col. 8, lines 2-24], “…The hotel can configure ACLs associated with the femtocell APs to include mobile device identifiers of registered event participants, wherein registration of participants is managed by organizers of the event (convention organizers, wedding planner(s), etc.) that are not affiliated with the hotel…”): 
 	checking the stored associations to determine whether the first data access system is allowed to access the particular data record and, if affirmative (Wohlert, e.g., [col. 8, lines 2-51], “… access can be allowed through substantially the span of the event; e.g., from 2 hours before the start of the event (convention, wedding reception, etc.) until 2 hours after the close of the event...”), 
 	checking whether exclusive access to the particular data record is still available for the first time period, and, if affirmative (Wohlert, e.g., [col. 7, lines 40-67], “…devices linked to general public are not recorded in the set of ACLs and thus excluded from wireless coverage. In a further example scenario, management of a transportation company can deploy femtocell APs within a train to provide wireless service to a highly dynamic mix of passengers that board the train; to that end, management can record identities of mobile devices of passengers in ACLs related to deployed femtocell APs. Such ACLs do not include identities of non-passenger's mobile devices that can operate near the train track, in adjacent buildings, roads, etc.; thus, the femtocell APs deployed in the train do not provide wireless service to those non-passenger mobile devices…”), and 
 	updating the exclusive access times inventory to grant the first data access system exclusive access to the particular data record for the period of time and exclude all other data access systems from access to the particular data record for the first period of time (Wohlert, e.g., [col. 8, lines 2-51], “…an owner or lessee of a femtocell AP (e.g., femto AP 110) can configure, e.g., generate, populate, depopulate, access control list (e.g., ACL(s) 116) associated with the femtocell AP in accordance with access attributes determined by a different party…when the second ACL is active, can vary depending at least in part on at least one of the day of the week and the time of day. For example, an owner of lessee of femto AP 110 can allow public access to wireless service through the femto AP 110 from 11:00 p on a day to 5:00 a the next day…”).
	To make records clearer regarding to the language of “checking whether exclusive access to the particular data records is still available for the first time period” (although as stated above, Wohlert functional disclose the features of checking the records/file is still available).
	However Achyuth, in an analogous art, discloses “checking whether exclusive access to the particular data records is still available for the first time period” (Achyuth, e.g., [0021-0023], “…accessed using existing file sharing systems are generally assumed to have originated from a legitimate source, such that it is not readily apparent whether a particular file… another person (e.g., the author of a file or person responsible for uploading the file to a file sharing system, the first user's supervisor, one or more members of a delegate group, etc.) to authenticate his or her identity at least the first time, and perhaps every time, access to a file (or other data) is attempted, an additional layer of security can be provided to confirm the user attempting access should indeed be allowed to access the file (or other data). Using this technique, the user to whom access is so provided can also have additional confidence that the file…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Achyuth and Wohlert for controlling the access to files in order to determine an identify of the user associated with the data is to be authenticated to allow access to the data by the user to archiving in better protect files from unauthorized user is stolen or misused (Achyuth, e.g., [003-005] and [0021]).
As per as claim 2, the combination of Achyuth and Wohlert disclose:
The method of claim 1, further comprising: in response to receiving a second request from a second data access system of the data access systems requesting exclusive access to the particular data record for a second time period including at least sub-period of the first time period, determining, based on the updated exclusive access times inventory that exclusive access is not available for the second time period and returning a denial notification to the second data access system (Wohlert, e.g., [col. 8, lines 25-67], “…the second ACL can include a “public” logical variable that when configured to “True” condition, if the ACL is active and attachment signaling is received, allows femto AP 110 to proceed with attachment protocol(s) without discrimination based on device identity. Period(s) of public access, e.g., when the second ACL is active, can vary depending at least in part on at least one of the day of the week and the time of day…”) and further see (Achyuth, e.g., [0040-0042] and [0046], “…particular individual (the second user 110) is granting access privileges but also that the first user 106 is the intended recipient of such privileges”).
As per as claim 3, the combination of Achyuth and Wohlert disclose:
The method of claim 2, wherein the denial notification includes an indication of one or more sub-periods of the second time period in which exclusive access is still available according to the exclusive access times inventory (Wohlert, e.g., [col. 8, lines 25-67], “…the second ACL can include a “public” logical variable that when configured to “True” condition, if the ACL is active and attachment signaling is received, allows femto AP 110 to proceed with attachment protocol(s) without discrimination based on device identity. Period(s) of public access, e.g., when the second ACL is active, can vary depending at least in part on at least one of the day of the week and the time of day…”).
As per as claim 4, the combination of Achyuth and Wohlert disclose:
The method of claim 1, wherein the associations are stored as one or more data access system identifiers within a data structure of the data records, wherein each data access system identifier indicates one of the data access systems that is allowed to generally access the respective data record (Wohlert, e.g., [col. 7, lines 22-67], “…the access control list, e.g., ACL(s) 116, associated with the femtocell AP. If the identity of the device matches a device identifier in the ACL, the attachment procedure associated with received attachment signaling is completed and the femtocell AP allows the device…”).
As per as claim 5, the combination of Achyuth and Wohlert disclose:
The method of claim 1, further comprising: after an initial storage of the particular data record in the database, updating the associations to define which of the data access systems is allowed to generally access the particular data record based at least on association criteria prescribed by the data access systems (Wohlert, e.g., [col. 8, lines 2-51], “…an owner or lessee of a femtocell AP (e.g., femto AP 110) can configure, e.g., generate, populate, depopulate, access control list (e.g., ACL(s) 116) associated with the femtocell AP in accordance with access attributes determined by a different party…when the second ACL is active, can vary depending at least in part on at least one of the day of the week and the time of day. For example, an owner of lessee of femto AP 110 can allow public access to wireless service through the femto AP 110 from 11:00 p on a day to 5:00 a the next day…”).
As per as claim 6, the combination of Achyuth and Wohlert disclose:
The method of claim 5, further comprising: sending a notification to the data access system which have been associated with the particular data record in accordance with updated associations to indicate the presence of the particular data record in the database (Wohlert, e.g., [col. 12, lines 20-67], “…data retained in data storage 148 can be updated based on at least one of an event, a time, or a location; event, time, and location are specific to operation environment in which a femtocell AP, e.g., 110, is deployed. Records and changes thereof associated with event-based updated to reference data can be retained in one or more server(s) 162. Event-based updates to reference data can include check-in or check-out instances in a hotel and associated a modification to the hotel guest list; alteration to roster of employees (e.g., inclusion or removal of contractors, temporary employee, or addition or termination or regular employees . . . ) of a business and related update to human resources records; registration of a visitor to a factory and modification of visitor log; initiation or termination of a cruise trip; entrance to or exit from a transportation vehicle (train, maritime vessel, subway, elevator, etc.) that includes a femtocell AP; admission to participate in a convention and related change to a listing of registered participants; or the like. Time-based updates to reference data can be dictated by a schedule(s) associated with aspects of the operation environment…”).
As per as claim 7, the combination of Achyuth and Wohlert disclose:
The method of claim 1, wherein the database server implements a reservation engine, the data records represent reservable entities, the data access systems are provider entities with other native reservable entities, wherein the first request is a shopping request or a booking request to reserve at least one reservable entity on behalf of the provider entity for the first period of time, and wherein the exclusive access times inventory is an availability cache defining which reservable entity has already been reserved for which of the provider entities for which time periods (Wohlert, e.g., [col. 7, lines 40-678] and [col. 8, lines 1-50]). 

Claims 8-14 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a database server rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 15-21 are essentially the same as claims 1-7 except that they set forth the claimed invention as a mon transitory computer readable medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to the database server stores associations of the data records with the data access systems defining which data access system is generally allowed to access to which data record .

a.	Tran et al. (US PGPUB 20200117690, hereafter Tran); “Smart Device” disclose monitoring device used for a sport device includes an interface with a radio transmitter for forwarding the result of the comparison to a remote device.
Tran also teaches access control list [0091] and grant access right to agent [0082].
Tran further teaches granting limited access in access type and data amount, access time, a pre-defined time period [0100].
b.	Werneke et al. (US PGPUB 2019/0286835, hereafter Werneke); “Priorityized Link Establishment for Data Transfer Using Task Scheduling” disclose for scheduling tasks associated with transferring data between systems and establishing links between systems for data transfer using task scheduling techniques.
Werneke further teaches data accessing system and requesting access to the particular data [0021].
Werneke also disclose update the data store [0075]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163